AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

 

 

Darish )
Plaintiff )
V. ) Case No. 1:20-cv-05917
NORTHERN DYNASTY MINERALS LTD. etal. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Northern Dynasty Minerals LTD,, Ronald Thiessen, Mark Peters, Marchand Snyman, and Tom Collier

Date: 01/28/2021

 

Attorney's signature

David Matthew Fragale (NY Bar No. 4108429)

Printed name and bar number

Steptoe & Johnson LLP
1330 Connecticut Ave NW
Washington, DC 20036

Address

dfragale @steptoe.com

 

E-mail address

(202) 429-8195

 

Telephone number

(202) 429-3902

 

FAX number
